Rugg, J.
This case has been here twice on its merits upon the plaintiff’s exceptions to verdicts directed in the Superior Court in favor of the defendants, and the exceptions have been sustained each time. 195 Mass. 272; 202 Mass. 213. Now it comes up on the defendants’ exceptions, the jury having found a verdict for the plaintiff. No new question of law is presented. The testimony in its fundamental aspects is the same now as before. In the respects in which it differs only questions of fact are presented touching the credibility of witnesses or the weight of evidence. As to these matters the verdict is final. The decisions heretofore made in the cause are decisive in favor of the right of the plaintiff to go to the jury. They have become the law of the case. On their authority all the requests for rulings presented by the defendants were properly refused.
The only points now argued not distinctly referred to in the opinion in 195 Mass. 272, are whether the plaintiff was a volunteer and whether the injury was not caused by his slipping. Plainly these are covered by inference from what is there said. The plaintiff testified that he was acting under the direction of Dunton, and that he did not slip. Although there was evidence *337to the contrary, this conflict presented no question of law, but only one of fact. If the plaintiff was believed, the verdict was warranted.
The plaintiff was allowed to testify against the exception of the defendants that when he returned to the place of his injury several months after it occurred, on looking into the machine to see the feed screw, when the machine was running as it used to be run, there was not much that could be seen other than a kind of blur. The only ground urged in support of this exception is that there was no evidence that the machine was running under similar conditions as when he was hurt. It was in the same place, apparently set up in the same way, being operated for the same purpose. The conditions, in the absence of anything to show a change, might well have been found to have been nearly enough like those at the time of the injury to afford a basis for the observation made.
These exceptions appear to be frivolous, and they are overruled with double costs from the time when these exceptions were allowed.

So ordered.